ACCEPTED
                                                                             05-15-00016-CV
                                                                  FIFTH COURT OF APPEALS
                                                                             DALLAS, TEXAS
                                                                        5/18/2015 7:04:11 PM
                                                                                  LISA MATZ
                                                                                      CLERK




                          NO. 05-15-00016-CV
                                                       FILED IN
                                                5th COURT OF APPEALS
                                                    DALLAS, TEXAS
         IN THE   COURT OF APPEALS FOR THE FIFTH   JUDICIAL
                                                5/18/2015 7:04:11 PM
                                                      LISA MATZ
                      DISTRICT AT DALLAS, TEXAS         Clerk



_______________________________________________________________

                       JAMES DAVID HORTON,

                        ROBBIE LESA HORTON,

                                Appellants
                                    Vs.
                     SUSAN MCMILLION MARTIN,

                        SHANNON PRITCHARD,
                            BROOKE DAVES,
                         KIMBERLY STOVALL
                                 Appellees



                   On Appeal from the 44th District Court
                           Dallas County, Texas
                       Trial Court Cause No. DC-14-11551
                       Honorable Carlos Cortez, Presiding

     __________________________________________________
      MOTION      FOR     LEAVE     TO    USE    POWER      POINT     IN   ORAL

ARGUMENTS

      COMES NOW Appellants and request that the Court of Appeals grant

permission to use a power point presentation in the oral arguments scheduled in

this case. This case has oral arguments scheduled for May 27, 2015 at 10:00.
                        IDENTITY OF PARTIES & COUNSEL


      The following is a complete list of the parties, the attorneys, and any other

person who has an interest in the outcome of this lawsuit:



      JAMES DAVID HORTON Appellants/Plaintiff

                                              Lawrence L. Mealer
                                              Counsel for Appellants/Plaintiff
                                              SBN 13886600
                                              5353 Maple Avenue, Suite 100
                                              Dallas, TX 75235
                                              TEL: (214) 634-0771
                                              FAX: (214) 634-0465
                                              Email: llmealer@sbcglobal.net

      ROBBIE LESA HORTON Appellants/Plaintiff

                                              Robbie Lesa Horton
                                              8913 Somerville Way Pro Se
                                              Plano, Texas 75025
                                              TEL: (469) 740-9603
                                              FAX: (214) 396-1178
                                              Email:lesaelmadronal@gmail.com

                                              Tom Clark
                                              Dealey, Zimmermann, Clark,
                                              Malouf & Blend, P.C.
                                              3131 Turtle Creek Blvd., Ste. 1201
                                              Dallas, Texas 75219
                                              (214) 559-4400
                                              Fax (214) 559-4466
                                              tclark@texlex.com
                                              mz@texlex.com
And

Todd S. Spickard
Law P.C.
3131 Turtle Creek, Suite 300
Dallas, Texas 75219
(214) 460-2337
(214)276-7553 fax
todd@spickardlaw.com
Counsel for Defendant
Kimberly Stovall


Campbell & Chadwick, P.C.
Bruce Campbell (Lead Counsel)
Lindsay McNutt
4201 Spring Valley Road
Suite 1250
Dallas, Texas 75244
Phone (972) 277-8585
Fax (972) 277-8586
bcampbell@cllegal.com
lmcnutt@cllegal.com
Attorney for Susan Martin

Caleb Moore
Law Firm of Caleb Moore, PLLC
2205 Martin Drive, Suite 200
Bedford, Texas 76021
(817) 953-2420
Fax (817) 581-2540
cmoore@thedfwlawfirm.com
Counsel for Defendant
Shannon Pritchard

William D. Cobb, Jr.
Cobb Martinez Woodward PLLC
1700 Pacific Ave., Suite 3100
Dallas, Texas 75201
(214) 220-5201
 Fax (214) 220-5251
wcobb@cobbmartinez.com
Counsel for Defendant
Brooke Daves


 Respectfully submitted,

 Lawrence Mealer

 _________________________
 Lawrence L. Mealer
 SBN 13886600
 5353 Maple Avenue, Suite 100
 Dallas, TX 75235
 TEL: (214) 634-0771
 FAX: (214) 634-0465
 Email: llmealer@sbcglobal.net
 ATTORNEY FOR:
 JAMES DAVID HORTON


 Lesa Horton
 _______________________
 Robbie Lesa Horton
 5353 Maple Avenue, Suite 100
 Dallas, TX 75235
 TEL: (469)740-9603
 Email: lesaelmadronal@gmail.com
 Pro Se
                            CERTIFICATE OF SERVICE

      I certify that a true copy of this Motion has been sent by e-mail to the

following counsel of record, pursuant to the Texas Rules of Appellate Procedure,

on this 18th day of May 2015.

                                           Lesa Horton
                                           __________________________
                                           Lesa Horton

                                           Tom Clark
                                           Dealey, Zimmermann, Clark,
                                           Malouf & Blend, P.C.
                                           3131 Turtle Creek Blvd., Ste. 1201
                                           Dallas, Texas 75219
                                           (214) 559-4400
                                           Fax (214) 559-4466
                                           tclark@texlex.com
                                           mz@texlex.com

                                           And

                                           Todd S. Spickard
                                           Law P.C.
                                           3131 Turtle Creek,           Suite   300
                                           Dallas, Texas 75219
                                           (214) 460-2337
                                           FAX(214)276-7553
                                           todd@spickardlaw.com
                                           Counsel for Defendant
                                           Kimberly Stovall


                                           Campbell & Chadwick, P.C.
Bruce Campbell (Lead Counsel)
Lindsay McNutt
4201 Spring Valley Road
Suite 1250
Dallas, Texas 75244
Phone (972) 277-8585
Fax (972) 277-8586
bcampbell@cllegal.com
lmcnutt@cllegal.com
Attorney for Susan Martin

Caleb Moore
Law Firm of Caleb Moore, PLLC
2205 Martin Drive, Suite 200
Bedford, Texas 76021
(817) 953-2420
Fax (817) 581-2540
cmoore@thedfwlawfirm.com
Counsel for Defendant
Shannon Pritchard

William D. Cobb, Jr.
Cobb Martinez Woodward PLLC
1700 Pacific Ave., Suite 3100
Dallas, Texas 75201
(214) 220-5201
 Fax (214) 220-5251
wcobb@cobbmartinez.com
Counsel for Defendant
Brooke Daves